                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 GLENN GARY GUYN                                                             CIVIL ACTION

 VERSUS                                                                          NO. 18-8975

 JASON KENT                                                                  SECTION: “I”(3)


                                          ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the objection by plaintiff, Glenn

Gary Guyn, which is hereby OVERRULED, approves the Magistrate Judge’s Findings and

Recommendation and adopts it as its opinion. Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Glenn Gary

Guyn is DISMISSED WITH PREJUDICE.

                      New Orleans, Louisiana, this 3rd day of April, 2019.




                                            __________________________________
                                                   LANCE M. AFRICK
                                            UNITED STATES DISTRICT JUDGE
